Exhibit 10.1
JOINDER AGREEMENT
     Reference is made to the Third Amended and Restated Credit Agreement dated
as of October 31, 2007 (as it may be amended, modified, extended or restated
from time to time, the “Credit Agreement”; all of the defined terms in the
Credit Agreement are incorporated herein by reference) among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Issuing
Banks party thereto and GE BUSINESS FINANCIAL SERVICES INC. (FORMERLY KNOWN AS
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.), as Swingline Lender,
Administrative Agent and Collateral Agent for the Secured Parties.
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, the Guarantors have entered into the Credit Agreement and the
Security Agreement in order to induce the Lenders to make the Loans to or for
the benefit of Borrower;
     WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 3.5
of the Security Agreement, each of the undersigned Subsidiaries (individually, a
“New Guarantor” and collectively, the “New Guarantors”) is required at this time
to become a Guarantor under the Credit Agreement and a Guarantor and Pledgor
under the Security Agreement by executing a Joinder Agreement. Each New
Guarantor is executing this joinder agreement (“Joinder Agreement”) to the
Credit Agreement and the Security Agreement in order to induce the Lenders to
make additional Revolving Loans and as consideration for the Loans previously
made.
     NOW, THEREFORE, the Administrative Agent, Collateral Agent and each New
Guarantor hereby agree as follows:
     1. Guarantee and Joinder. In accordance with Section 5.11 of the Credit
Agreement and 3.5 of the Security Agreement, each New Guarantor by its signature
below becomes a Guarantor under the Credit Agreement and a Guarantor and Pledgor
under the Security Agreement with the same force and effect as if originally
named therein as a Guarantor and a Guarantor and Pledgor.
     2. Representations and Warranties. Each New Guarantor hereby (a) agrees to
all the terms and provisions of the Credit Agreement and the Security Agreement
applicable to it as a Guarantor and a Guarantor and Pledgor, respectively,
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor and a Guarantor and Pledgor, respectively,
thereunder are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof. Each reference to a Guarantor in the Credit Agreement shall be deemed to
include each New Guarantor.
     3. Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     4. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.

 



--------------------------------------------------------------------------------



 



     5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
and the Security Agreement shall remain in full force and effect.
     6. Notices. All notices, requests and demands to or upon any New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
     7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hand this 28th day of August,
2009.

                GEPCO INTERNATIONAL, INC., as New Guarantor
 
       
 
  By:   /s/ Robert J. Siverd
 
       
 
      Name: Robert J. Siverd
 
      Title: Executive Vice President
 
            ISOTEC, INC., as New Guarantor
 
       
 
  By:   /s/ Robert J. Siverd
 
       
 
      Name: Robert J. Siverd
 
      Title: Executive Vice President
 
            Address for Notices:
 
            4 Tesseneer Drive
Highland Heights, KY 41076
Attn: General Counsel
 
            GE BUSINESS FINANCIAL SERVICES INC.
(FORMERLY KNOWN AS MERRILL LYNCH
BUSINESS FINANCIAL SERVICES INC.),
as Administrative Agent and Collateral Agent
 
       
 
  By:   /s/ Daniel T. Eubanks 
 
       
 
  Name: Daniel T. Eubanks
 
  Title: Its Duly Authorized Signatory

 